— In an action, inter alia, to recover damages for fraud, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated August 6, 2004, as granted those branches of the cross motion of the defendant James C. Jangarathis which were to dismiss the complaint insofar as asserted against him and to direct a trial or inquest on the counterclaim of James C. Jangarathis before a Judicial Hearing Officer.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, those branches of the cross motion of the defendant James C. Jangarathis which were to dismiss the complaint insofar as asserted against him and to direct a trial or inquest on the counterclaim of James C. Jangarathis before a Judicial Hearing Officer are denied, the complaint is reinstated, and the matter is remitted to the Supreme Court, Queens County, for a trial. The trial shall commence with all convenient speed.
Under the particular circumstances of this case, the granting of a short adjournment of the trial to the plaintiff would have been appropriate. Prudenti, P.J., Adams, Rivera and Fisher, JJ., concur.